CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election filed on 8/11/2022 has been received. 
Claims 1-17 are pending.
Claims 1-6 are withdrawn from consideration. 
Claims 7-17 are rejected. 

Election/Restrictions
Applicant’s election of Group II, claims 7-17 in the reply filed on 8/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. MPEP 818.01(a). Also note per the requirements of the First Action Interview Full Pilot Program, the election must be made without traverse. 
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 8/11/2022 and per the requirements of the First Action Interview Full Pilot Program.


Claim Objections
Claims 11 and 15 are objected to for the following reasons. 
Claim 11 is objected to because “dreid” (2nd to last line) should be spelled “dried”. Correction is required. 
Claim 15 is objected to because the phrase “wherein the concentration of the hydroxypropyl cellulose is the aqueous solution or suspension is in the range of about 5 wt.% to 20 wt.%” (emphasis added) should be “wherein the concentration of the hydroxypropyl cellulose in the aqueous solution or suspension is in the range of about 5 wt.% to 20 wt.%”. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Product-by-process limitations
It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.
Claims 7 and 11 are indefinite because it is not clear whether the edible film coating in the final product contains water. Claims 7 and 11 are product by process claims (see rejections below for further discussion of the product). Claims 7 and 11 recite the process steps for making the claimed product include coating an uncoated edible thermoplastic pet chew with an aqueous suspension or solution (claim 7, ln. 3-4; claim 11, ln. 3-4). Claims 7 and 11 recite the process steps for making the claimed product include drying the aqueous suspension or solution (claim 7, ln. 6; claim 11, ln. 6). Claims 7 and 11 recite the aqueous suspension or solution is dried (claim 7, ln. 11; claim 11, ln. 13). Since the process steps in the product by process claims recite drying the intermediate product (i.e., the aqueous suspension or solution), it is not clear whether the process limitations in the product claim result in a claimed final product coating contains or does not contain water. 
Claim 15 is indefinite because it is not clear how the concentration of cellulose ether in the solution/suspension used to make the product defines the claimed final product. Claim 15 depends from claim 11. Claim 11 is a product by process claim (see rejections below for further discussion of the product). Claim 11 recites the coating is dried (ln. 6 and 13). Since the coating is dried, it is not clear how the concentration of cellulose in the intermediate product (aqueous coating solution/suspension), which is applied to a chew, then dried, defines the final product. 
Relative terminology
Claim 11 is indefinite because the meaning of the phrase “essentially free of” in the limitation “wherein the water for the aqueous suspension or solution is water essentially free of organic solvents” is not clear. The term “essentially free of” is a relative term which renders the claim indefinite. The term “essentially free of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification fails to provide guidelines and examples that are sufficient to enable a person of ordinary skill in the art to draw a line between unavoidable impurities and essential ingredients. MPEP 3173.05(b) III B. 

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. MPEP 2111.03. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03.
Claim 16 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 16 depends from claims 11 and 15. Claim 11 recites “coating an uncoated edible thermoplastic pet chew with an aqueous suspension or solution comprising hydroxypropyl cellulose, water, a dental germicidal product, and at least one hydrolysable nutrient and/or at least one heat labile nutrient”. Claim 15 recites “the concentration of the hydroxypropyl cellulose is the aqueous solution or suspension is in the range of about 5 wt.% to 20 wt.%”. Claim 16 recites “wherein the water for the aqueous suspension or solution consists essentially of water without organic solvents”. As such, claim 16 excludes ingredients (hydroxypropyl cellulose, a dental germicidal product, and at least one hydrolysable nutrient and/or at least one heat labile nutrient) that claims 11 and 15 require. 
Claim 17 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 17 depends from claim 16. Claim 16 recites “wherein the water for the aqueous suspension or solution consists essentially of water without organic solvents”. Claim 17 recites the “aqueous suspension or solution consists of hydroxypropyl cellulose, water and at least one hydrolysable nutrient and/or at least one heat labile nutrient”. The ingredients hydroxypropyl cellulose, hydrolysable nutrient, and at least one heat labile nutrient materially alter pure water. Claim 16 excludes ingredients (hydroxypropyl cellulose, a dental germicidal product, and at least one hydrolysable nutrient and/or at least one heat labile nutrient) that claim 17 requires to be present in the aqueous suspension or solution. As such, claim 17 fails to include the limitation that the water does not contain ingredients that material alter the water (i.e., aqueous suspension or solution consists essentially of water). 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al., US 2015/0282504 A1; in view of Axelrod et al., US 2011/0283955 A1; as evidenced by Dennes et al., US 2016/0311935 A1; and as evidenced by Campbell et al., US 2015/0328320 A1. 
Claim 7
Claim Interpretation
Claim 7 recites an “edible thermoplastic nutritious pet chew having an edible film coating”. Claim 7 recites the chew is “made by the process comprising: coating an uncoated thermoplastic edible pet chew with an aqueous suspension or solution comprising hydroxypropyl cellulose, water and at least one hydrolysable nutrient and/or at least one heat labile nutrient, and drying the aqueous suspension or solution at 48 degrees C or less to form the edible film coating on the thermoplastic pet chew”. 
The phrases “made by the process comprising: coating an uncoated thermoplastic edible pet chew with an aqueous suspension or solution comprising hydroxypropyl cellulose, water and at least one hydrolysable nutrient and/or at least one heat labile nutrient, and drying the aqueous suspension or solution at 48 degrees C or less to form the edible film coating on the thermoplastic pet chew” are process limitations in the product claim. Therefore, the limitations are interpreted as analogous to the process limitations in a product by process claim. 
It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. The structure implied by the process should be considered. MPEP 2113.
Also note that the phrase “aqueous suspension or solution” defines a feature of an intermediate product used to make the claimed final product. The product is coated and dried. The aqueous solution does not exist in the claimed final product. The feature of the intermediate product (e.g., the aqueous suspension or solution) does not patentably distinguish the claimed final product. 
In the present case, the claimed process limitations imply an edible thermoplastic nutritious pet chew comprising a thermoplastic pet chew coated with an edible film coating; wherein the edible film coating comprises hydroxypropyl cellulose and a nutrient selected from the group consisting of at least one hydrolysable nutrient, at least one heat labile nutrient, or a combination thereof; wherein the edible film coating adheres to the pet chew and does not flake off as it is consumed; and wherein the hydrolysable or the heat labile nutrient in the edible film coating is not degraded by heat and hydrolysis. 
Rejection 
Coated pet chew
Anderson discloses an edible (edible substrate, para 0006) nutritious (pet chew product may include a nutrient, para 0043) pet chew (pet chew which includes a chewable substrate with a palatable coating, para 0006) comprising a pet chew coated with an edible film coating (pet chew which includes a chewable substrate with a palatable coating, para 0006); wherein the edible film coating comprises hydroxypropyl cellulose (para 0037) and at least one hydrolysable nutrient or at least one heat labile nutrient (para 0036: vitamins, citric acid, malic acid, fumaric acid, ascorbic acid, ascorbyl palmitate, tocopherols; para 0038: corn syrup, corn syrup solids, maltodextrins, gelatin, casein, blood plasma, glycerol, sucrose, sorbitol, high fructose corn syrup, honey, agave syrup, rice syrup, maple syrup; para 0039: heat setting agents). 
It is also noted that Anderson discloses the coating can be an aqueous solution (para 0056). Anderson discloses the coated product is dried (para 0066) at a suitable temperature for a sufficient period of time to ensure complete drying of the product (para 0066), which includes low temperatures (at about 400°F or below, at about 380°F or below, at about 350°F or below, at about 300°F or below, at about 250°F or below, at about 200°F or below, at about 150°F or below, or at about 100°F or below, para 0067). 
While Anderson does not expressly state “the edible film coating adheres to the pet chew and does not flake off as it is consumed”, one having ordinary skill in the art would expect the property would be present because Anderson discloses the coating has strong adhesion long after use and does not peel or fall off easily (para 0030); the coating provides strong binding power, good adhesiveness, improved palatability and imparts a unique aesthetic to the pet chew product (para 0049); and provides an even coating which improved the adhesion and palatability of the coated product (para 0049). 
While Anderson does not expressly state “the hydrolysable or the heat labile nutrient in the edible film coating is not degraded by heat and hydrolysis as the aqueous suspension or solution is dried to form the edible film coating on the edible thermoplastic nutritious pet chew”, one having ordinary skill in the art would expect the property would be present for the following reasons. First, Anderson discloses a heat setting agent that improves the adherence of the coatings onto the substrate, improves palatability and improves aesthetic appeal of the pet chew (para 0039). Since the agent improves the coating/chew, the agent is not degraded. Second, Anderson discloses the coating comprises at least one hydrolysable nutrient or at least one heat labile nutrient (para 0036: vitamins, citric acid, malic acid, fumaric acid, ascorbic acid, ascorbyl palmitate, tocopherols; para 0038: corn syrup, corn syrup solids, maltodextrins, gelatin, casein, blood plasma, glycerol, sucrose, sorbitol, high fructose corn syrup, honey, agave syrup, rice syrup, maple syrup; para 0039: heat setting agents). Since the coating comprises at least one hydrolysable nutrient or at least one heat labile nutrient one having ordinary skill in the art would expect it/them to be in a form that is not degraded by heat and hydrolysis else they would lack the function/purpose of adding them. Finally, Anderson suggests drying the product within the range of “low temperature” (at about 400°F or below, at about 380°F or below, at about 350°F or below, at about 300°F or below, at about 250°F or below, at about 200°F or below, at about 150°F or below, or at about 100°F or below, para 0067). Since Anderson suggests the claimed coating composition dried within an overlapping temperature range, then one having ordinary skill in the art would expect the at least one hydrolysable nutrient or at least one heat labile nutrient be in a form that is not degraded by heat and hydrolysis. 
Thermoplastic chew
Anderson discloses the uncoated pet chew is a chewable substrate (para 0006). 
Anderson discloses the chewable substrate may be any pet food, toy, treat, chew or pet related product known in the art (para 0023). Anderson discloses the coating provides strong binding power, good adhesiveness, improved palatability and imparts a unique aesthetic to the pet chew product (para 0049). Anderson discloses a pet chew comprising a chewable substrate coated with any of the palatable coating have improved aesthetic appeal, are shinier, and have a smooth surface (para 0071). 
Anderson does not disclose the edible chew is a thermoplastic chew. 
Axelrod is draw to a pet chew comprising edible resin (abstract). Axelrod discloses the edible resin is a thermoplastic (“material that is capable of flow due to heat and which may be due to heating above an indicated glass transition temperature (Tg) or melting point (Tm)”, para 0046). Axelrod discloses the resin may be a thermoplastic polymer (para 0047). Axelrod discloses coating the chew so that additives are located at the surface of the chew (para 0058). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the uncoated edible pet chew, as taught in Anderson, with an edible thermoplastic pet chew, as taught in Axelrod, to obtain an edible thermoplastic nutritious pet chew having an edible film coating. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining an edible thermoplastic pet chew having a coating. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. In the present case, one having ordinary skill in the art at the time of invention would expect success in coating Axelrod’s chew with Anderson’s coating because Anderson discloses the uncoated pet chew is a chewable substrate that include any pet food, toy, treat, chew or pet related product known in the art (para 0023). Additionally, Axelrod discloses the edible thermoplastic chew may be coated (para 0058). 
Note the order of the prior art references may be reversed. The discussions of Anderson and Axelrod apply here as above. 
In summary, Axelrod discloses an edible thermoplastic pet chew (para 0046 and 0047) comprising a coating (para 0058). 
Axelrod does not disclose the coating comprises hydroxypropyl cellulose and at least one hydrolysable nutrient and/or at least one heat labile nutrient. 
Anderson discloses a pet chew comprising a coating having hydroxypropyl cellulose (para 0037) and at least one hydrolysable nutrient or at least one heat labile nutrient (see above discussion of Anderson). 
It would have been obvious to one having ordinary skill in the art at the time of invention to coat an edible thermoplastic chew, as taught in Axelrod, with a coating comprising hydroxypropyl cellulose and at least one hydrolysable nutrient or at least one heat labile nutrient, as taught in Anderson, to obtain an edible thermoplastic nutritious pet chew having an edible film coating that comprises hydroxypropyl cellulose and at least one hydrolysable nutrient or at least one heat labile nutrient. One having ordinary skill in the art at the time of invention would be motivated to coat Axelrod’s chew with Anderson’s coating because the coating provides strong binding power, good adhesiveness, improved palatability, and imparts a unique aesthetic to the pet chew product (Anderson, para 0049, 0071). One having ordinary skill in the art at the time of invention would expect success in coating Axelrod’s chew with Anderson’s coating because Anderson discloses the uncoated pet chew is a chewable substrate that include any pet food, toy, treat, chew or pet related product known in the art (para 0023). Additionally, Axelrod discloses the edible thermoplastic chew may be coated (para 0058). 
Regarding claim 8: Anderson discloses the coating comprises vitamins (para 0036), which include vitamin C (ascorbic acid, para 0036, 0041, 0042). Axelrod discloses vitamin A, vitamin B1 (thiamine), vitamin B2 (riboflavin), vitamin C, vitamin D, thiamin (thiamine), and vitamin B12 (para 0054). Axelrod discloses the vitamins can be in the coating (para 0058). 
Regarding claim 9: Anderson discloses the coating comprises palatant (palatable animal fraction, para 0034; odor enhancer, para 0036; flavorings, para 0036). 
Regarding claim 10: Anderson discloses the coating comprises a lipid (citrus oil, flaxseed oil, para 0041) and a surfactant (emulsifier, para 0040). 
Claim 11
Claim 11 recites an “edible thermoplastic nutritious pet chew having an edible film coating”. Claim 11 recites the chew is “made by the process comprising: coating an uncoated edible thermoplastic pet chew with an aqueous suspension or solution comprising hydroxypropyl cellulose, water, a dental germicidal product, and at least one hydrolysable nutrient and/or at least one heat labile nutrient; and drying the aqueous suspension or solution at 48 degrees C or less to form the edible film coating on the thermoplastic pet chew; wherein the water for the aqueous suspension or solution is water essentially free of organic solvents wherein the edible film coating adheres to the pet chew and does not flake off when consumed; and wherein the hydrolysable and heat labile nutrient in the edible film coating is not degraded by heat and hydrolysis as the aqueous suspension or solution is dried to form the edible film coating on the edible thermoplastic nutritious pet chew”. 
The phrases “made by the process comprising: coating an uncoated edible thermoplastic pet chew with an aqueous suspension or solution comprising hydroxypropyl cellulose, water, a dental germicidal product, and at least one hydrolysable nutrient and/or at least one heat labile nutrient; and drying the aqueous suspension or solution at 48 degrees C or less to form the edible film coating on the thermoplastic pet chew; wherein the water for the aqueous suspension or solution is water essentially free of organic solvents” are process limitations in the product claim. Therefore, the limitations are interpreted as analogous to the process limitations in a product by process claim. 
It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. The structure implied by the process should be considered. MPEP 2113.
Also note that the phrase “aqueous suspension or solution” defines a feature of an intermediate product used to make the claimed final product. The product is coated and dried. The aqueous solution does not exist in the claimed final product. The feature of the intermediate product (e.g., the aqueous suspension or solution) does not patentably distinguish the claimed final product. 
In the present case, the claimed process limitations imply an edible thermoplastic nutritious pet chew comprising a thermoplastic pet chew coated with an edible film coating; wherein the edible film coating comprises hydroxypropyl cellulose, a dental germicidal product, and a nutrient selected from the group consisting of at least one hydrolysable nutrient, at least one heat labile nutrient, or a combination thereof; wherein the edible film coating adheres to the pet chew and does not flake off as it is consumed; and wherein the hydrolysable or the heat labile nutrient in the edible film coating is not degraded by heat and hydrolysis. 
Claim 11 adds a dental germicidal product to the edible film. As such, the reasons for rejecting the limitations of claim 1 apply here as above. The discussion of Anderson in view of Axelrod applies here as discussed in the rejection of claim 1 above.
Anderson discloses the coating comprises butylated hydroxyanisol and/or butylated hydroxytoluene (para 0042). As evidenced by Dennes et al., US 2016/0311935 A1, butylated hydroxyanisol and butylated hydroxytoluene are dental germicidal products (antimicrobial or antibacterial agent suitable for use in an oral care, para 0181). 
Anderson discloses the coating comprises potassium sorbate (para 0042). As evidenced by Campbell et al., US 20150328320 A1, potassium sorbate is an antimicrobial preservative in oral care products (para 0136 and 0137). 
With respect to the negative limitation that “wherein the water for the aqueous suspension or solution is water essentially free of organic solvents”: It is the examiner’s position that water is water. For example, in an aqueous solution comprising water and organic solvents, the water ingredient is water. The chemical compound water (i.e., H2O) is an inorganic solvent and does not contain an organic solvent. Furthermore, Anderson does not require an organic solvent. 
Regarding claim 15: The phrase “wherein the concentration of the hydroxypropyl cellulose in the aqueous suspension or solution is in the range of from about 5 to 20 wt. %” defines a feature of an intermediate product used to make the claimed final product. The feature of the intermediate product (e.g., the concentration of the hydroxypropyl cellulose) does not patentably distinguish the claimed final product from the product suggested in the prior art.
Furthermore per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Anderson discloses the coating can be an aqueous solution (para 0056). As such, the concentration of the hydroxypropyl cellulose in the aqueous solution that is used to make the final product represents the carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 16: The phrase “wherein the water for the aqueous suspension or solution consists essentially of water without organic solvents” defines a feature of an intermediate product used to make the claimed final product. The feature of the intermediate product (e.g., water that consists essentially of water) does not patentably distinguish the claimed final product from the product suggested in the prior art.
Furthermore, it is the examiner’s position that water is water. Therefore, water consists essentially of water. For example, in an aqueous solution comprising water and organic solvents, the water ingredient is water. The chemical compound water (i.e., H2O), is an inorganic solvent and does not contain an organic solvent. Furthermore, Anderson does not require an organic solvent. 
Regarding claim 17: The phrase “wherein the aqueous suspension or solution consists of hydroxypropyl cellulose, water and at least one hydrolysable nutrient and/or at least one heat labile nutrient” defines a feature of an intermediate product used to make the claimed final product. The feature of the intermediate product (e.g., claimed aqueous suspension or solution) does not patentably distinguish the claimed final product from the product suggested in the prior art.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al., US 2015/0282504 A1; in view of Axelrod et al., US 2011/0283955 A1; as evidenced by Dennes et al., US 2016/0311935 A1; and as evidenced by Campbell et al., US 20150328320 A1; as applied to claims 7-11 and 15-17 above, and in further view of Huetter et al., US 2007/0009647 A1.
Anderson in view of Axelrod is relied on as above. 
Anderson discloses the product can be a dental hygiene product (para 0025). Axelrod discloses it is well recognized that animals, such as dogs, have a natural desire to chew (para 0002). Axelrod discloses chewing provides cleaning action for teeth and exercise for gums (para 0002). Axelrod discloses chewing reduces the bacteria be present in an animal's mouth and reduces plaque and calculus (para 0002). 
Anderson in view of Axelrod does not disclose the edible chew comprises zinc chloride. 
Huetter is drawn to pet food compositions (abstract). Huetter discloses the product exhibits prolonged chew time, which enhances contact with the teeth, thereby providing the opportunity for advantageous mechanical cleaning of the teeth (para 0014). Huetter discloses the product is useful for oral health (para 0036). Huetter discloses the oral health product includes a mineral (para 0036). Huetter discloses the mineral component (para 0039) may be zinc chloride (para 0039). Huetter discloses mineral components are well-known to those of ordinary skill in the art (para 0039). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include a mineral, as taught in both Anderson and Axelrod, that is zinc, as taught in Axelrod, wherein the mineral/zinc is zinc chloride, as taught in Huetter, to obtain an edible thermoplastic nutritious pet chew having an edible film coating and zinc chloride. One of ordinary skill in the art at the time the invention was filed would have been motivated to include zinc chloride (Huetter, para 0039) because it is a mineral source of zinc and is useful for pet oral health (Huetter, para 0036). 

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al., US 2015/0282504 A1; in view of Axelrod et al., US 2011/0283955 A1; and Huetter et al., US 2007/0009647 A1; as evidenced by Dennes et al., US 2016/0311935 A1; and as evidenced by Campbell et al., US 20150328320 A1; as applied to claim 12 above, and in further view of Stookey, US 2007/0081951 A1. 
Anderson in view of Axelrod and Huetter is relied on as above. 
Anderson discloses the product can be a dental hygiene product (para 0025). 
Axelrod discloses it is well recognized that animals, such as dogs, have a natural desire to chew (para 0002). Axelrod discloses chewing provides cleaning action for teeth and exercise for gums (para 0002). Axelrod discloses chewing reduces the bacteria be present in an animal's mouth and reduces plaque and calculus (para 0002). 
Anderson in view of Axelrod does not disclose the coating includes a dental germicidal product that is chlorhexidine gluconate. 
Stookey is drawn to improving the dental health of an animal (abstract). Stookey discloses virtually all domestic companion animals, which include dogs and cats, accumulate dental plaque and calculus (para 0001). Stookey discloses prevention of dental plaque and dental calculus is important for cosmetic reasons, the development of periodontal disease, and the resultant systemic infections, alveolar bone recession, interference in the normal mastication process, tooth loss and adverse mouth and breath odors (para 0004). Stookey discloses it is well accepted that measures that remove dental plaque (e.g. tooth brushing) or prevent the formation of dental plaque (e.g. antimicrobial agents) will prevent gingivitis, and thereby prevent the progression from gingivitis to periodontal disease and improve oral health (para 0005). Stookey discloses a food product which inhibits dental plaque and dental calculus on the teeth of dental plaque- and dental-calculus forming animals (para 0011). Stookey discloses the food product includes an antimicrobial agent (para 0011), which may be chlorohexidine (para 0011). Stookey discloses the chlorohexidine as a salt that is chlorohexidine gluconate (para 0017). Stookey discloses the composition may be a coating on a food product (para 0027). Stookey discloses the coating may be dried (para 0027). Stookey discloses product may be a chew (food items which are intended to augment or supplement a ration, to remove dental plaque through the normal mastication process, para 0028). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include a dental germicidal product that is chlorhexidine gluconate in a coating, as taught in Stookey, in the coating, as taught in Anderson, to obtain an edible thermoplastic nutritious pet chew having an edible film coating comprising a dental germicidal product that is chlorhexidine gluconate. One of ordinary skill in the art at the time the invention was filed would have been motivated to include a dental germicidal product that is chlorhexidine gluconate because it inhibits dental plaque and dental calculus on the teeth of dental plaque- and dental-calculus forming animals (Stookey, para 0011). 
Regarding claim 14: Anderson discloses the coating comprises a lipid (citrus oil, flaxseed oil, para 0041) and a surfactant (emulsifier, para 0040). 

Conclusion

THE SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ONE MONTH OR THIRTY (30) DAYS, WHICHEVER IS LONGER, FROM THE MAILING OR NOTIFICATION DATE OF THIS COMMUNICATION.
This time period for reply is extendable under 37 CFR 1.136(a) for only ONE additional MONTH.
This communication constitutes notice under 37 CFR 1.136(a)(1)(i).
Applicant must, within the time period for reply, file: (1) A letter requesting not to have a first action interview; (2) A reply under 37 CFR 1.111 waiving the first action interview and First Action Interview Office Action; or (3) An Applicant Initiated Interview Request Form (PTOL-413A) electronically via EFS-Web, accompanied by a proposed amendment or arguments, and schedule the interview within 2 months from the filing of the request. A failure to respond to this communication will be treated as a request not to have an interview. If applicant waives the First Action Interview Office Action, the instant Pre-Interview Communication is deemed the first Office Action on the Merits. The next subsequent Office action may be made final if appropriate. See MPEP 706.07(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619